Title: To James Madison from George W. Erving (Abstract), 23 April 1805
From: Erving, George W.
To: Madison, James


23 April 1805, London. No. 55. “I had the honor to receive in course your letter of December 27th. directing my attention to the Case of the ‘Richmond’ Captain Brattell, a Vessel which has been seised by the Governor of St. Helena, and requiring my assistance to the Claim instituted by the Captain before the Courts here.
“Captain Brattell on his arrival in London represented to me his case, & requested me to act for his Owners in the management of it. Public occupations not allowing of my undertaking agencies in Private affairs, I advised him that as it woud not be in my power to give all the attention to it which it merited, to employ some Merchant who had been used to such Agencies, & woud be able to attend him personally to the Commons and the Courts; and recommended for this purpose Messrs. Thomas Mullett & Co. a very respectable American house, offering at the same time my assistance wherever it might be useful; accordingly in the progress of the Business Mr. Mullett frequently advised with me; and I have the satisfaction of assuring you that the case received every possible attention & was conducted in the very best manner by that gentleman. The decree has been unfavorable; and that you may be informed of the grounds of this decision, I have requested Mr. Mullett who was present at the hearings, to make a statement of the Council’s Arguments, & the opinion of the Court, which he has done in the Paper herewith inclosed.”
